The opinion of the court was delivered by
Brewer, J.:
Four points are presented for our consideration in this case. First, That the verdict and judgment are against the evidence. The question in issue was as to the making of a contract. This was affirmed by two witnesses, and denied by four. None of them were impeached. Interest might affect the testimony of the plaintiff, who was a witness in Ms own behalf, more than that of the other witnesses. Yet a fair question of fact was raised by the conflicting testimony, upon which the jury found in favor of the defendant in error. This finding the judge who heard and saw the witnesses, sustained. LYe should break in upon a well-settled rule of decision if under these circumstances we should disturb the verdict on this ground.
II. Plajntiff in error asked the two following instructions which were refused:
“10th.-If the jury believe from the evidence that the contract alleged to have been made by the plaintiff' with the defendant company was to procure Texas cattle to be driven to and loaded on the defendant’s cars, and shipped therefrom, situated in Abilene, Dickinson» county, Kansas, between March and December, 1869, in consideration of which service in whole or in part it is alleged that said defendant company offered to pay the plaintiff $2.50 jier car for each and every car-load of stock shipped from said yard so situate, such a contract, if actually made and entered into required the plaintiff to perform an act, and the plaintiff agreed thereby to do air act, in violation of the criminal law of this state, and is wholly void, and cannot be enforced in this court.
“ lltk.-If the jury believe from the evidence that a part of *542the inducement or consideration of the said contract consisted in procuring, through the efforts of the plaintiff, Texas stock or cattle to "be driven to Abilene, Dickinson county, Kansas, to be there shipped, such inducement and consideration being in violation of law render the said contract null and void.”
The refusal to give these instructions is alleged for error. We see no error in such refusal', for the reason that both these instructions fail to reach to the prohibition contained in what is popularly known as the “Texas Cattle Law.” The substance of that law is found in the first part of its first section, (Gen. Stat., p. 1014,) which is as follows:
“ No person or persons shall be allowed to drive or cause to be driven into the state of Kansas or through any part thereof any cattle from the Indian Territory south of Kansas, or from the state of Texas, that may have come into the state between the first days of March and December of each year.” * •
Now the prohibition is not against driving into or through this state any Texas cattle, but only such as have come i/nto the state between the first days of March amd December. Texas cattle which enter the state during the remaining three months may be driven at any time of the year through any portion of the state without violation of the provisions of this statute. These instructions ignore this distinction. They are based upon the idea that the prohibition is directed at the time of driving, instead of the class of cattle driven. They would make it penal to drive Texas cattle through the eastern portion of the state between the first of March and December, no matter when tbe cattle came into the state. The court was right in refusing these instructions.
III. Plaintiff in error asked the two following instructions:
“ 6th.-If the jury believe from the evidence that a contract such as is set up in the plaintiff’s petition was entered into, and that a part of the consideration of the contract was that the plaintiff should use money or other illegal means to influence the legislation of the legislature of the state of Illinois upon the cattle importation question then pending before it such consideration would be illegal and void, and the contract made *543upon (either in whole or in part,) such consideration would be void.
£ 7th.-If the defendant was induced to promise an allowance to the plaintiff of $2.50 per car load of live stock shipped from plaintiff’s stock yards in 1869, at Abilene, by the plaintiff’s promise to spend money in Springfield, Illinois, for the purpose of influencing or defeating legislation in the Illinois legislature, during the winter or spring of 1869, such promise or agreement is void, and cannot be enforced in this court, and even though such inducement was only a part of the consideration of such promise or agreement.”
The latter one was refused, and the former given with this modification:
“The influences used to control or direct legislation must be of an illegal, fraudulent, or corrupt nature, such as bribery, using personal influence over members of legislature, making false statements, and such other undue means; but presenting a petition to the legislature calling attention to, or praying for legislation on some lawful or proper measure, publicly giving true information either orally or by printed matter, and other proper and lawful acts, would not be using improper, unlawful or undue means.”
Of the action of the court in refusing the one and modifying the other instruction plaintiff in error complains. There is no essential difference between these two instructions, and the giving of the one'obviated the necessity for the other; so that really the only question presented is as to the propriety of the modification made in the former. Was the plaintiff in error entitled to the first as presented, or was the modification necessary to present the law fully and correctly to the jury? We think the modification was necessary. The use of money to influence legislation is not always wrong. It depends altogether on the manner of its use. If it be used to pay for the publication of circulars or pamphlets, or otherwise, for the collection or distribution of information openly and publicly among the members of the legislature, there is nothing objectionable or improper. But if it be used directly in bribing, or indirectly in working uj> a personal influence upon individual members, conciliating them by suppers, presents, or any of that machinery so well known to lobbyists, which aims to *544secure a member’s vote without reference to his judgment, then it is not only illegal but one of the grossest infractions of social duty of which an individual can under the circumstances of the present day be guilty. It deserves not merely the condemnation of the courts but the scorn and scourging of every honest citizen. Por it is the way of death to republican institutions. The instruction as presented declared all use of money illegal, and contracts to use it void. This is not correct. It needed the modification given, which presented to the jury the circumstances under which the use of money is illegal and a contract to so use it void.
IY. It is claimed that there is no proof of performance by defendant in error of the contract which he testifies was entered into between him and plaintiff in error. The contract as alleged in the petition was as follows:
“The said defendant proposed to said plaintiff that if he, said plaintiff, would give to said defendant at Ms said stoch yards Ms labor, care, and diligence in obtai/wing for said defendant Ms stoch for shipment on defendant’s railroad, and would also superintend the loading of live stock on the cars of said defendant at the place aforesaid, the entire shipping season of live stock for the year 1869, that the said defendant would pay to said plaintiff the said sum of $2.50 at the end of the shipping season of said year for each and every car that was loaded with live stock for said year at the place aforesaid, which propositions on the part of said defendant were accepted by said plaintiff.”
In regard to this contract the testimony of defendant in error was: “ Mr. Perry said we have determined to give you $2.50 per car for each and every car load of live stock that you obtain and load on our ears at Abilene during the year 1869. I am not sure whether he said 1869 or the shipping season.” Afterwards on being questioned as to the voucher necessary to secure payment, Mr. Perry told him — as the witness testifies— “ At the end of the cattle-shipping season come down here and bring with you a certificate of the number of car loads shipped during the season and I will see that the money is paid to you here.” The witness testified that he procured a certificate of *545the kind indicated showing the shipment of 2,057 car loads, and took it to St. Lonis. He also introduced the deposition of the station agent of plaintiff in error at Abilene showing the number of car loads shipped from his yards during that season. This certainly makes out a prima facie case. But it is objected that he was not present at Abilene during the entire season; that though the contract was made on or about April 10th he did not reach Abilene till about the 1st of July. As against this it is sufficient to say that the president of the plaintiff in error at the time the contract was made told the defendant to go to Springfield and work there till the Illinois legislature adjourned, and then go to Kansas. The defendant in error testifies that he “ went to Springfield and remained there till the legislature adjourned, and then went to Kansas.” The record does not show when the legislature adjourned. Surely the plaintiff in error cannot complain of the conduct of defendant in error when such conduct was at its dictation. These being the, only important questions presented, and no error appearing in them, the judgment of the district court must be affirmed.
All the Justices concurring.

[* Amended by § 1, cli. 195, Laws of 1872, p. 387; and again amended by § 1, ch. 138, Laws of 1873, p. 262, — Reporter.]